Citation Nr: 0210803	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-00 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the upper back and neck.  


REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 RO rating 
decision which denied service connection for residuals of an 
injury to the upper back and neck.  

In a July 2000 decision, the Board denied service connection 
for residuals of an injury to the upper back and neck.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the VA 
Secretary filed a motion with the Court, requesting that the 
Board decision be vacated and the case be remanded for 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By a February 2001 order, the Court granted the 
motion, and the case was subsequently returned to the Board.  

In February 2002, the Board determined that additional 
development of evidence by the Board was indicated under 38 
C.F.R. § 19.9 as amended.  By a March 2002 letter, the Board 
requested that the veteran identify all medical providers who 
had ever examined or treated him for claimed back and neck 
conditions, and to complete and sign and authorization forms 
to permit the VA to obtain related records.  The veteran did 
provide such information, although in July 2002 his attorney 
submitted some additional medical evidence. 


FINDINGS OF FACT

Injury to the upper back and neck during service is not 
shown.  Disorders of the upper back and neck were not present 
during service or for many years thereafter, and were not 
caused by any incident of service.  



CONCLUSION OF LAW

Disorders of the upper back and neck, claimed as residuals of 
injury, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1974 to October 1977.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in September 1974, his neck and spine 
were listed as normal.  On medical examination performed for 
separation purposes in September 1977, his neck and spine 
were listed as normal.  Service medical records are negative 
for treatment of an injury to the upper back or neck, and are 
negative for any medical problems of these areas.  

By a memorandum dated in April 1987, the National Personnel 
Records Center indicated that all available service medical 
records had been forwarded to the RO.  

In May 1997, the veteran submitted a claim for service 
connection for residuals of an in-service injury to the upper 
back.  He stated that such injury occurred in an automobile 
accident in September 1976, and said he had chronic neck 
stiffness and pain in the neck and upper back since such 
injury.  He also reported low back pain.  He denied post-
service treatment for residuals of an injury to the upper 
back and neck.  He said he had basically self-medicated 
himself for the condition.  He stated that he could not think 
of anyone who had knowledge of any facts regarding the 
condition.  

Post-service medical records are negative for neck and back 
conditions until the late 1990s.  

By a letter dated in May 1997, a private physician, D. C. 
Waters, M.D., indicated that the veteran was treated for 
complaints of low back pain.  He noted that a magnetic 
resonance imaging (MRI) study showed disc disease of the 
cervical spine, a normal thoracic spine, and an insignificant 
small disc herniation of the lumbosacral spine.  

By a letter dated in May 1997, a private chiropractor, Dr. P. 
R. Temple, indicated that he treated the veteran for injuries 
sustained in a fall in January 1996.  He noted that an X-ray 
study showed mild degenerative joint disease of the cervical 
spine, and said that such was present prior to the veteran's 
fall in January 1996.  He stated that such degenerative joint 
disease was indicative of sequela from previous trauma.  He 
enclosed a copy of a January 1996 X-ray report which reflects 
degenerative joint disease and osteophytes of the cervical 
spine, fixation subluxation of the cervical spine, 
intervertebral disc thinning of the cervical spine, 
hypolordosis of the lumbosacral spine, and a suggestion of 
Schmorl's nodes in the lumbosacral spine.  

By a statement dated in June 1997, the veteran related that 
he was in a motor vehicle accident in September 1976, and 
that such accident was investigated by the military police, 
who filed a report.  He said that he went to sick call the 
following day for treatment of neck and back pain, and was 
given medication for such.  He said that he had treated 
himself for the condition over the years, and that it had 
gotten worse.  By a statement dated in July 1997, the veteran 
reiterated many of his assertions, and added that the in-
service accident occurred at Fort Bragg, North Carolina.  He 
said that he recalled being treated for back and neck 
conditions during service.

By a letter dated in November 1997 to the military police 
battalion at Fort Bragg, the veteran's representative 
requested a copy of the police report relating to a motor 
vehicle accident in September 1976 involving the veteran.  

By a letter dated in January 1998, Dr. Temple stated that the 
veteran had asked him to provide an opinion as to the 
etiology of the arthritic changes in his cervical spine.  Dr. 
Temple noted that a December 1994 X-ray study showed mild 
arthritic change, and opined that the etiology of such change 
was not a result of trauma just prior to that date, but may 
have preceded it by years.  

In a memorandum received in January 1998, the provost marshal 
at Fort Bragg stated that all records were destroyed after 
five years, and that their computer files only dated back to 
approximately 1992.  

By a statement dated in January 1998, the veteran asserted 
that during service, he incurred chronic residuals of an 
injury to the upper back and neck.  He said he did not seek 
medical treatment for the condition, but instead treated 
himself.  

By a letter dated in June 1998, the veteran's former spouse 
(records show they were married from 1978 to 1985) stated 
that she had known the veteran since 1972, at which time he 
was very active.  She stated that after an accident in 1976, 
he had constant pain and his activities were limited.  

By a letter dated in July 1998, the veteran's brother stated 
that the veteran was very limited physically after an 
accident during military service in 1976.  

By a letter dated in July 1998, another family member said 
that the veteran injured his back in an accident in 1976, and 
asserted that the veteran had not been able to play sports 
since such accident.  

By a statement dated in December 1998, the veteran asserted 
that some of his service medical records were missing.  

By a letter dated in December 1998, Dr. Temple stated that 
the veteran requested a clarification of his earlier letter.  
Dr. Temple opined that the arthritic changes shown on an X-
ray study of the cervical spine in December 1994 may have 
begun as much as twenty years earlier.  

By a letter dated in July 1999, Dr. Temple reported that the 
veteran was seen in his clinic in July 1999, complaining of 
recurrent chronic neck and mid back pain.  It was noted that 
an evaluation revealed chronic trigger nodules of the 
paravertebral musculature as well as chronic joint 
dysfunction in the form of cervical subluxation at C6 and 
thoracic subluxation at T6.  Dr. Temple stated that the 
veteran continued to experience periods of remission and 
exacerbations of the chronic condition and that he was 
treated with spinal manipulation therapy and physiotherapy.  

A May 2000 report of a magnetic resonance imaging (MRI) study 
of the veteran's lumbar spine, from Santara Norfolk General 
Hospital, noted an impression of no evidence of focal disk 
herniation, and mild radiological changes.  A May 2001 report 
of an MRI of the cervical spine noted abnormal findings 
including degenerative disc disease.

II.  Analysis

A.  VCAA

The Secretary's November 2000 motion and the February 2001 
Court order direct that the Board consider the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was enacted in 
November 2001, after the now-vacated July 2000 Board 
decision.

The July 2000 Board decision, which is now vacated, denied 
the claim for service connection on the basis that the claim 
was not "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA changed the law to eliminate 
the concept of a well-grounded claim.  Thus the claim must 
now be adjudicated on the merits.

The VCAA and companion VA regulation also require that the VA 
notify a claimant of the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)).  In 
addition, the VCAA and companion regulation provide that the 
VA must make reasonable efforts to obtain evidence to 
substantiate the claim, including obtaining identified 
records and providing a VA examination when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  
3.159.  

The file shows that the veteran and his representative have 
been actually aware of evidence necessary to substantiate the 
claim for service connection.  If actual knowledge were not 
enough, the VA has repeatedly notified the veteran and his 
representative of evidence required to substantiate the 
claim.  Such notice is found in correspondence from the RO 
and Board, the rating decision, the statement of the case, 
and supplemental statements of the case.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case.  

The file also shows that prior to filing of the claim for 
service connection for residuals of an injury to the upper 
back and neck, a number of pertinent records including 
service medical records were already on file.  After the 
veteran filed the claim, the RO asked him to identify any 
additional relevant medical records, and then the RO made 
reasonable efforts to obtain them.  After the Court order in 
the present case, the Board determined that that additional 
development was needed.  By a March 2002 letter, the Board 
requested that the veteran identify all medical provider who 
had ever examined or treated him for his claimed upper back 
and neck condition, and to complete authorization forms so 
that the VA could obtain the related medical records.  The 
veteran did not directly respond to this request for all 
information, although in July 2002 his representative 
submitted some additional selective medical evidence.  
Available medical evidence indicates that upper back or neck 
problems were first medically documented many years after 
service, and there are no proven foundation facts which would 
permit a competent medical opinion as to a relationship 
between the veteran's current upper back and neck condition 
and his service.  There is sufficient medical evidence to 
decide the claim, and given the facts presented, a current VA 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4).  
Based on the entire record, the Board finds that relevant 
evidence has been properly developed, and the duty to assist 
provisions of the VCAA and related regulation have been 
satisfied.  

B.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran served on active duty from October 1974 to 
October 1977.  His service medical records are negative for 
an injury or other problem with the upper back or neck.  The 
veteran now asserts that he was injured in a September 1976 
vehicle accident.  There is no documentation of the accident, 
but, assuming it occurred, the service medical records 
indicate that it resulted in no chronic disability from any 
injury.  The September 1977 service separation examination 
shows a normal spine and neck.  

There is no evidence of arthritis of the spine within the 
year after service (as required for a presumption of service 
connection).  In fact, post-service medical records are 
negative for back and neck problems until the 1990s.  There 
is reference to degenerative changes of the cervical spine 
being found by X-rays in 1994.  Private medical records dated 
from 1996 to 2001 reflect that the veteran currently has 
degenerative changes of the cervical spine.  There is also 
reference to recent lumbar spine (low back) problems, but 
these do not involve the upper back or neck.  

In a January 1998 letter, a private chiropractor, Dr. Temple, 
opined that the veteran has arthritic changes in the cervical 
spine from previous trauma and which may have existed for 
years.  In a December 1998 letter, such chiropractor opined 
that the arthritic changes of the cervical spine may have 
begun as much as twenty years earlier.  The Board notes that 
the recent statements by this chiropractor, that cervical 
spine arthritis discovered in 1994 "may" have existed for 
years, or for as much as twenty years, are speculative and 
equivocal, and apparently based on an unsubstantiated history 
provided by the veteran.  The chiropractor's statements do 
not cite to any proven historical facts or provide any 
rationale to support such opinions.  Given such 
circumstances, the chiropractor's statements have no 
probative value in linking current upper back and neck 
problems to the veteran's 1974-1977 period of active duty.  
See, e.g., Godfrey v. Brown, 8 Vet.App. 113 (1995).  
Moreover, as there is no proven service injury or disease of 
the upper back and neck, and no medical evidence of the 
claimed condition for many years after service, there are no 
proven foundation facts upon which a medical professional 
would be able to offer a competent medical opinion on a 
possible nexus between the current condition and remote 
events of service.

The veteran, his family members, and his former spouse have 
asserted that he has back and neck disabilities from a 
service injury.  As laymen, they are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds the most convincing evidence in this case 
includes normal medical findings of the back and neck in 
service and for many years thereafter, without credible 
evidence to explain the gap of so many post-service years 
without continuity of the condition.  Such tends to show the 
current condition began years after service and has no 
relationship to service.

The weight of the credible evidence demonstrates that upper 
back or neck disorders were not present in service or for 
many years later, and that they were not caused by any 
incident of service.  The Board concludes that claimed 
residuals of an injury to the upper back and neck were 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  






ORDER

Service connection for residuals of an injury to the upper 
back and neck is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

